894 N.E.2d 536 (2008)
In the Matter of Bryan E. BARRETT, Respondent.
No. 70S00-0801-DI-44.
Supreme Court of Indiana.
May 2, 2008.

ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: In May 2005, J.R. pled guilty to a crime and was sentenced to 12 years in prison. The Shelby County Public Defender's Office filed a Notice of Appeal one day late and then assigned Respondent to pursue the appeal. After the Court of Appeals dismissed the appeal, Respondent took no further action, even though he could have petitioned for permission to file a belated notice of appeal. See Ind. Post Conviction Rule 2(1). Respondent did not return phone calls from J.R. and his wife, and did not inform them of the outcome of the appeal.
Facts in aggravation are: (1) Respondent's client was particularly vulnerable *537 because of his incarceration; and (2) Respondent, who has been in practice since 1985, should have known the importance of telling his client about the outcome of his appeal. Facts in mitigation are: (1) Respondent has no prior disciplinary history; and (2) he did not act out of selfish or dishonest motive.
Violations: The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:
1.3: Failure to act with reasonable diligence and promptness.
1.4(a)(3): Failure to keep a client reasonably informed about the status of a matter.
1.4(a)(4): Failure to respond promptly to reasonable requests for information.
1.4(b): Failure to explain matter to extent reasonably necessary to permit a client to make informed decisions.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submission of the parties, now approves the agreed discipline and imposes a public reprimand. The costs of this proceeding are assessed against Respondent.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justice concur.